DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Claim Interpretation
3.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The new title should not include the term “Kind of square section” because this phrase is unclear.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  As just a few non-limiting examples of unclear terms in the claims:
In Claim 1,
“a kind of square section liquid metal batteries” is unclear because of the use of “kind of square section”;
“high temperature” is unclear because it is relative language without defining the scope of “high”;
“negative material (EVF)” is unclear because EVF is not defined in the claim;
“2/3~1/2” is not clear because it is unclear what is meant by “~”

In Claim 2, 
“the kind of liquid metal batteries” in the preamble is unclear because it does not describe the same invention as the first claim.  Are you claiming a kind of liquid metal battery or a kind of square section?
“a most uniform grid” is unclear because of the use of “most uniform”.  What does this mean?
“the pair number” is unclear because it is not known what is a pair number;
“when we place a grid device” is unclear because of the use of first person;

The Office notes that only some representative examples of issues are pointed out here in two of the ten claims.  EVERY claim must be corrected for the extensive issues, including other likely issues in Claims 1 and 2 that the Office has not pointed out.  Applicant is welcome to call the Examiner for an interview if there are questions about the sufficiency of proposed corrections prior to submitting a response.
No prior art rejections have been applied to the claims, but this is not an indication of allowable subject matter.  A thorough search cannot be completed until the issues under 35 USC 112 are resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/LISA S PARK/
Primary Examiner, Art Unit 1729